Citation Nr: 1507545	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability manifested by dizziness, headaches, and/or memory loss, to include as secondary to in-service chemical exposure.  

3.  Entitlement to service connection for a depressive disorder, to include as secondary to the Veteran's pain caused by other medical conditions.

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for coronary artery disease (CAD).  

6.  Entitlement to service connection for hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2005, March 2008, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  The hearing transcript is of record.

In June 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  The undersigned VLJ who conducted the June 2013 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  
In a September 2013 decision, the Board reopened the previously denied claim of service connection for hypertension.  The Board dismissed as withdrawn the claim of service connection for Peyronie's disease.  The Board denied claims of service connection for a right fifth finger disability and a left knee disability.  The Board granted a 10 percent rating, effective since the effective date of service connection, for the appendectomy scar.  The Board remanded the issues of service connection for a dental condition, a depressive disorder, diabetes mellitus, coronary artery disease (CAD) and hearing loss; and, a disability manifested by dizziness, headaches and/or memory loss.  Finally, the Board also remanded the reopened claim of service connection for hypertension.  

In a March 2014 decision, the Board granted entitlement to service connection for residuals of dental trauma to the maxillary anterior teeth for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility).  The Board remanded the remaining issues on appeal of service connection for hypertension, depressive disorder, diabetes mellitus, coronary artery disease (CAD), hearing loss; and, a disability manifested by dizziness, headaches, and/or memory loss.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Before the case was returned to the Board on appeal, the Veteran submitted correspondence from a private dentist in June 2014 who opined that the Veteran's periodontal disease resulted from his dental decay and his periodontal disease is a likely contributing factor to his coronary artery disease.  The issue of service connection for periodontal disease claimed as secondary to the service-connected dental trauma has therefore been raised by the record in a June 2014 correspondence from Dr. P, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for CAD and depression are addressed in the REMAND portion of the decision below and is once again REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran had in-service chronic sea-sickness manifested by vestibular dysfunction, nausea and headaches; it resolved after the Veteran was off Navy ships.  

2.  The Veteran had a reaction to chemicals used in the laundry aboard his ship during service; the Veteran's current dizziness, headaches and/or memory loss, if any, are unrelated to service including any in-service chemical exposure.  

3.  Diabetes mellitus and hypertension were first shown many years after discharge from service, and are not otherwise related to service nor may they be presumed to have been incurred therein.  

4.  The Veteran did not have in-country service in Vietnam during the Vietnam era.

5.  The Veteran has a mild current hearing loss shown by a speech recognition score of 92 percent in the right ear that was first shown many years after service and which is not related to service.  


CONCLUSIONS OF LAW

1.  A current disability manifested by dizziness, headaches and/or memory loss was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Hypertension was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2014).  

3.  Diabetes mellitus was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2014).  

4.  A hearing loss disability was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions by a letters sent to the Veteran in November 2006 (in response to the claims of service connection for a disability manifested by dizziness, headaches, and/or memory loss; and hypertension), and in April 2010 (in response to a claim of service connection for coronary artery disease, diabetes mellitus and hearing loss).  The letters notified the Veteran of the evidence necessary to substantiate a claim of service connection.  The letters described the specific types of evidence that the Veteran could provide, such as medical records, records and statements from service medical personnel, employment physical examinations, pharmacy prescription records, etc.  The Veteran was requested to provide authorization for VA to obtain private treatment records on his behalf.  The letters explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  With regard to the claims decided herein, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records,  and private treatment records.  The Veteran had VA examinations and opinions from Veterans Health Administration (VHA) physicians were obtained in October 2013 and June 2014.  Findings from the VHA physicians' reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Also of record and considered in connection with the appeal are the Veteran's various written statements and lay statements provided by the Veteran's family members and acquaintances.  Although the Veteran reported that he was provided with a private physical examination from his prior employer (CFX Railroad), which is not of record, the Veteran testified at his Board hearing that he has already attempted to obtain that document, but the employer would not release it to him.  

The RO substantially complied with the other March 2014 remand directives, to the extent possible.  The examinations obtained on remand are adequate as they all addressed the Veteran's contentions and reviewed the entire record.  

The agency of original jurisdiction (AOJ) substantially complied with the March 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As the Veteran has been afforded adequate examinations with regard to his claims; and, as all identified records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case with respect to these issues.  The Veteran has been afforded ample opportunity to identify and/or obtain any additional private treatment records to support his claims, and he has not identified any outstanding records that are obtainable.  Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Hypertension and diabetes mellitus are included in that list of diseases.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hypertension and/or diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  Similarly, if the Veteran served in Vietnam during the Vietnam era, exposure to herbicides is presumed and service connection for certain disabilities, including diabetes mellitus and CAD, will be presumed.  38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Dizziness/Headaches/Memory Loss

The Veteran asserts that he was exposed to toxic chemicals working in the laundry room of a naval ship.  The Veteran believes that he has headaches, dizziness, and memory loss as a result.  

The STRs show complaints of dizziness and headaches.  A May 1975 STR indicates that the patient was brought to sick bay by a division officer.  He had submitted a request chit requesting transfer to shore duty because he gets headaches and is dizzy when underway.  It was noted that the Veteran had previously received treatment in December 1973 for removal of impacted cerumen, but there was no other record of ear trouble.  The ear appeared within normal limits.  The impression was questionable motion sickness, questionable hearing loss.  

Another May 1975 STR indicates a two year history of dizziness, mainly with being at sea.  The Veteran sometimes had the sensation of vertigo and sometimes of lightheadedness.  The Veteran also had accompanying headaches and ear discomfort.  Other STRs note complaints of hearing difficulty.  

A June 1975 otolaryngology note indicates that the Veteran still reported a problem despite negative test results.  The examiner opined that every effort should be made to facilitate this Veteran's returning for his studies and evaluation.  In all likelihood, if the tests are negative, administrative action will be necessary.  The tests had to be done as part of a thorough evaluation.  

In July 1975, an ENT note indicates that all studies were within normal limits and the diagnosis was vestibular sensitivity (i.e., motion sickness).

At his June 2013 video hearing, the Veteran testified that he knew something was wrong with him because of the dizziness and ear complaints, but the doctors kept telling him that it was sea sickness.  The Veteran also testified that he starting noticing memory problems and the onset of headaches during service.  The Veteran testified that he began working as a cook, but was subsequently transferred to the laundry.  He testified that all the guys that working the laundry were getting transferred out and he did not know why.

When he started working in laundry, he noticed that all of the vents were blocked off.  He began to have nausea and his nose and eyes were running all the time.  He asked for a fan, but the person who was installing the fan got electrocuted and died right in front of him.  

The Veteran testified that the chemicals to which he was exposed included a solvent for the bleaching that was called "bluing," and it was stronger than what is available in retail stores now.  

An April 1993 Insurance Claim Form shows that the Veteran was treated for headaches on April 16, 1993.  

An April 1994 letter from Dr. K, of the Center for Occupational Heath, indicates that the Veteran was seen in their clinic for concerns over chemical exposures "in the workplace."  At the time of the evaluation, the Veteran complained of headaches and nausea.  No lab tests were performed, but the examiner noted some very slight problems with balance.  The examiner also noted that the Veteran's neuropsychological testing was indicative of the types of problems is normally seen with solvent-exposed individuals and the chronic effects of that exposure.  

A May 2000 private treatment record shows that the Veteran complained of near syncope spells and confusion.  A May 2000 examination report notes complaints of memory loss, getting lost, losing his balance, and headache.  A past history note did not include any reports of in-service chemical exposure or sea sickness, or any other complaints of in-service dizziness and/or headache.  MRIs of the brain from May 2000, March 2001 and April 2001 are essentially normal; however, VA records have noted cognitive impairment.  See VA treatment records from December 2000 through February 2001.  

A December 2000 VA treatment note indicates that the Veteran "apparently worked for the railroad and may have been exposed to a chemical that CFX Railroad was using.  He doesn't know the name of the chemical but apparently has caused problems with some of his former co-workers."

Notably, the Veteran has reported inconsistent statements with regard to the origin of exposure.  In support of his VA disability claim, the Veteran asserts that his chemical exposure came from working in the laundry on a navy ship in service; however, the December 2000 treatment note indicates that the Veteran is blaming his headaches, dizziness and memory problems on his post-service employment working at the railroad, without any mention of any chemical exposure in service.  

In April 1994, the Veteran was seen at a private clinic for concerns over chemical exposure in the workplace.  On a Railroad Application for Determination of Employee's Disability, which was approved in December 2001, the Veteran reported sudden headaches, dizziness, and balance problems, among other things, and indicated that these symptoms began in March 2000.  There is no mention of any in-service dizziness or headaches.  

The Veteran was examined in October 2013 to address the issue of etiology.  The examiner noted a 2013 diagnosis of benign paroxysmal positional vertigo (BPPV).  This vestibular disorder was manifested by vertigo and staggering.

The examiner noted the Veteran's hearing testimony and reported history describing chemical exposure during employment with the railroad, as well as reports of runny nose and runny eyes when he worked in the laundry on a navy ship with strong bleaching products and very little ventilation.  

The examiner acknowledged the in-service reports of dizziness, and, significantly, that the Veteran's August 1975 separation physical was negative for persistent chronic dizziness.  

The examiner noted his twenty-year post-service work history with the railroad and his arena work from 1989 to 1999.  

The examiner opined that the Veteran's current dizziness with headaches affecting his balance is less likely than not related to the sea sickness during military service or the in-service chemical exposure.  The examiner noted that the Veteran was exposed to chemicals during service for three years, and he was exposed to chemicals when he worked for the railroad for 20 years.  The examiner opined, based on the STRs noting treatment for sea sickness while at sea, that the Veteran's in-service symptoms of dizziness and headache were symptoms of his motion sickness from being at sea; and, it was less likely than not that the Veteran's current symptoms of dizziness and headache are due to the Veteran's in-service sea sickness.  

The examiner acknowledged the Veteran's reports of irritation of the nose and eyes due to chemicals, indicating it was due to local irritation but would not be expected to persist past the point of exposure.  In essence, the examiner indicated that the Veteran's symptoms of irritation subsided when he was no longer exposed to the laundry chemicals.  Also, the examiner reasoned that the Veteran was exposed to chemicals during his employment with the railroad for a much longer period of time than he was exposed to the laundry solvents during service.  The examiner also found that the post-service medical evidence of record does not show persistent symptoms.  The examiner also pointed out that at a 2010 VA ENT consultation, the Veteran reported a history of chronic dizziness, but the Veteran did not have any of the tests ordered, and the examiner noted that there were no further ENT visits.  The examiner also reasoned that the Veteran was able to work for many years in the railroad and as an arena specialist after service.  Thus, the examiner opined that the Veteran's current symptoms of dizziness and headaches are less likely than not due to the chemical exposure in service.  

An October 2013 psychiatric examination also addressed the Veteran's cognitive disorder, and referred to a 2001 neuropsychiatric examination mentioning neurotoxic exposure as one of several possibilities including post-service vascular incident and depression of unknown origin.  It was also noted that the Veteran claimed toxic chemical exposure in service as well as during post-service employment.  In addition, it was noted by the Veteran's examining neuropsychologist that the overall examination findings were not wholly consistent with toxic chemical exposure and that depression was the most likely explanation of the cognitive disorder.  

The examiner opined that it was more likely than not that the Veteran's cognitive and mood problems were related at least partially to his history of vascular incident, and possibly toxic chemical exposure; however, the examiner also pointed out that in the other October 2013 examination, the examiner found no relationship between the Veteran's hypertension, diabetes, cardiac problems, dizziness/balance/cognitive problems (which the Veteran claimed are due to toxic chemical exposure) and service.  

Additional evidence was added to the record in January 2014, after the case was re-certified to the Board.  According to the Veteran's January 2014 Written Brief Presentation, the Veteran asserts exposure to dry cleaning agents, including perchloroethylene (PERC).  The Brief includes copies of reports from the Environmental Protection Agency (EPA) showing that exposure to PERC can occur when people use products containing PERC and/or spend time in a facility that uses PERC.  The first report further states that breathing PERC over longer periods of time can cause liver and kidney damage in humans; and, that breathing PERC for short periods of time can adversely affect the human nervous system, with effects ranging from dizziness, fatigue, headaches, sweating, incoordination and unconsciousness.  Another report noted that people exposed to high levels of PERC, even for brief periods, may experience serious symptoms, including dizziness, fatigue, headaches, confusion, nausea, and skin irritation.  Given the new evidence the Board requested another examination to consider the new evidence.  

At a June 2014 VA examination, the Veteran reported that his headaches began during service and have continued since that time.  The June 2014 VA examiner reviewed the Veteran's record, and acknowledged his complaints of headaches and dizziness in service which resulted from labyrinthic sensitivity.  The June 2014 VA examiner indicated that he was in agreement with the VA opinion from October 2013, as summarized above. 

A June 2014 VA mental health examiner found that the Veteran's previous diagnosis of cognitive disorder NOS was no longer appropriate after this examiner's further consideration of the evidence.  The examiner referred to other evidence in the record which included a noted history of the Veteran giving suboptimal effort/exaggerating symptoms on neuropsychological testing, rescinding of cognitive disorder diagnosis by the neuropsychologist who initially assigned it with an opinion that the Veteran's cognitive problems were likely secondary to depression, lack of cognitive disorder diagnosis by subsequent treating mental health providers and only sporadic complaints of cognitive difficulties made by the Veteran in recent mental health records.

In conclusion, the medical evidence of record does not support the Veteran's claim that his current dizziness, headache, and cognitive disorder are related to service.  The only evidence in support of the claim is the Veteran's belief that he developed his current chronic vestibular disorder during service and that it was due to in-service chemical exposure.  Although the Veteran is competent to report feeling dizzy, eye and nose irritation, headache pain and memory loss, he is not competent to opine as to causation as this requires medical expertise outside the realm of a lay person's capability.  

The Veteran is competent to testify as to his in-service complaints as well as his current manifestations, however, to the extent that the Veteran has contended that he has experienced symptoms since his service, these statements lack credibility and, therefore, are accorded no probative weight.

The Veteran's statements regarding continuity of symptoms are not credible as they are internally inconsistent, contrary to the other evidence of record and were made under circumstances indicating bias or interest.  The medical record shows that a September 2001 VA neuropsychiatric testing report indicates that the test results were not valid because the Veteran was malingering; and, a March 2002 private examiner felt that the Veteran was exaggerating his symptoms of memory impairment.  An October 2001 mental health note indicates that the Veteran reported to function fine until he suffered a stroke, approximately 12 months prior.  Yet, the Veteran has not mentioned a stroke in his claims for VA disability benefits.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006).  

The Veteran's lay statements have not been discounted solely on the basis of the absence of corroborating evidence.  Rather, the Veteran's statements have been weighed against the other pieces of evidence, including the in-service diagnosis of motion sickness while at sea, and the Veteran's own reported history in his claim for Social Security Disability that he was exposed to chemicals during employment with the railroad, without mention of any military exposure.  Additionally, several VA medical records show the Veteran's self-reported history that he blamed the railroad employment, and not the in-service chemical exposure, for his current problems.  In addition, the amount of time between service and the first recorded complaints of the claimed disorders, and the internal inconsistencies in the Veteran's statements regarding the onset of his symptoms tend to weigh against the claim.  The Board acknowledges the undated lay statement from a prior co-worker at the railroad, who reported that during the twenty year period when they worked together, he recalled that the Veteran complained many times about headaches and dizziness.  However, this lay statement indicates that the Veteran experienced these symptoms during his post-service employment with the railroad, and it does not support the Veteran's contentions that he has a current disability manifested by dizziness and headaches that had its onset during service or is otherwise related to service. Thus, the Veteran's lay assertions are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Likewise, the Veteran's ex-wife's lay statement (undated) indicates that the Veteran would come home during service and complain of headaches and dizziness; however, this statement is inconsistent with the objective findings in the STRs noting that the Veteran's motion sickness occurred only while at sea, and resolved while on land.  

In summary, no medical professional has attributed the Veteran's current dizziness, cognitive impairment and/or headaches to his naval service.  In fact, they consistently rule it out based on a thorough review of the medical history and other evidence of record.  The Veteran's statements regarding the onset of his symptoms and their relationship to service are not credible for the reasons set forth above.  For these reasons, service connection is not warranted.  

In conclusion, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Hypertension and Diabetes Mellitus

The Veteran asserts that his hypertension and diabetes mellitus are related to service, including as a result of in-service chemical exposure.  

At the outset, it has already been determined that the Veteran did not have in-country service in Vietnam.  Thus, he is not presumed exposed to in-service herbicides, including Agent Orange.  As such, service connection under 38 C.F.R. 
§§ 3.307, 3.309 for diabetes is not presumed.  Moreover, there is no competent evidence of record indicating that the Veteran was exposed to Agent Orange or other herbicide in service; and, there is no evidence linking the Veteran's diabetes to Agent Orange exposure.  

The Veteran also believes that his hypertension and diabetes mellitus are related to the toxic chemical exposure.  

According to an October 2013 VA examination, the Veteran's onset date for his hypertension was 1980 or 1981.  He was diagnosed with diabetes mellitus in the late 1980's; however, according to a December 2000 VA treatment report, the Veteran was diagnosed with diabetes mellitus in approximately 1995.  

The October 2013 examiner opined that the Veteran's hypertension was less likely than not due to service or related to in-service chemical exposures.  The examiner pointed out that hypertension was not noted in the STRs and the condition was not first shown until many years following discharge from service.  In addition, with regard to the hypertension, the examiner indicated that it was essential hypertension, primary hypertension, and risk factors included obesity and weight gain, dyslipidemia, ethnicity, family history, and diets high in salt.  

Regarding diabetes, the examiner indicated that the risk factor for diabetes included age, family history, being overweight, physical inactivity, belonging to high risk ethnic or racial group, hypertension and dyslipidemia.  The examiner specifically noted that chemical exposure is not a risk factor for the development of hypertension or diabetes mellitus.  As such, the examiner opined that it was less likely than not for these conditions to be due to or related to the Veteran's service.  

A June 2014 VA examiner also noted that there is no medical literature showing that neurotoxic exposure is a causal agent for hypertension or diabetes.  

Once again, there is no competent opinion to the contrary.  The onset of the Veteran's hypertension and diabetes mellitus was many years following discharge from service, and no medical professional has attributed the Veteran's current hypertension or diabetes mellitus to his naval service.  The Veteran's statements regarding the onset of his symptoms and their relationship to service are not credible, given his internally inconsistent statements regarding the onset of his disabilities and his inconsistent statements regarding what he believes to be the cause of his conditions (in-service chemical exposure versus chemical exposure working at the Railroad for many years).  Moreover, as noted above, various mental health professionals have found that the Veteran exaggerates his symptoms for the purpose of monetary gain.  

Furthermore, the Veteran does not have the requisite medical background to be able to provide a competent medical opinion as to the etiology of his diabetes and hypertension where, as here, the onset occurred many years following discharge from service.  

In essence, the competent medical evidence of record outweighs the Veteran's statements and beliefs.  For these reasons, service connection for hypertension and diabetes is not warranted.  

In conclusion, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Hearing Loss

The STRs show complaints of hearing loss during service in December 1973 and May 1975.  Audiograms on May 1 and 2, 1975 showed a hearing loss bilaterally, but the examiner indicated that the Veteran should have a manual audiogram run on him because it was hard to believe the results of the ones showing a hearing loss.  Indeed, a subsequent audiogram from July 1975 showed normal hearing on audiogram, but the speech audiometry was recorded as 96 percent in the right ear and 92 percent in the left ear.  Pure tone threshold in frequencies of 500 Hz, 1000 Hz, 2000 Hz. 3000 Hz, and 4000 Hz were all less than 20 percent, bilaterally.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . 

Although the Veteran's speech audiometry was 92 percent in the left ear, there is no indication that this figure was based on the Maryland CNC Test.  Moreover, on the current examination in 2014, as noted below, speech recognition in the left ear was 96 percent, which is within normal limits.  Given that the audiogram portion of the hearing test was normal in 1975, VA examiners in 2010, 2013, and 2014 have opined that the Veteran did not have a hearing loss at the time of discharge from service.  Thus, any hearing loss reported in service was not permanent or chronic.  Although it may have been an error to consider the Veteran's hearing within normal limits in 1975 given the speech recognition score of 92 percent in the left ear, this error is harmless because the Veteran's speech recognition score in the left ear is currently 96 percent which suggests that the Veteran does not have a hearing loss disability for VA purposes.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley  at 159.  The Court explained that: [W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id. at 160.  

Also of note is the fact that the Veteran's audiometric findings have improved significantly throughout the course of the appeal.  VA examination in June 2010 notes an average pure tone threshold (1000 Hz - 4000 Hz) in the right ear of 30 decibels and 53 decibels in the left ear.  These findings were similar to those noted on a February 2010 ENT report, which also noted speech recognition of 92 percent in the right ear and 60 percent in the left ear.  However, the examiner in June 2010 noted that discrimination scores were not being reported because they did not appear accurate based on the level of hearing loss.  This is consistent with the Veteran's mental health records noting that the Veteran tended to malinger for monetary gain.  Moreover, the Board is not persuaded that the 2010 findings are accurate given the current findings from 2014.  In other words, it is difficult to believe that a chronic hearing loss would improve over time, which is what the October 2014 VA examination report shows.  

At an October 2014 VA audiometric examination, the pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
15
20
15
25
15

The average of 1000 Hz through 4000 Hz is 13 in the right ear and 19 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Immittance (tympanometry) findings revealed abnormal contralateral acoustic reflexes bilaterally.  The diagnosis was bilateral sensorineural hearing loss in the frequency of 6000 Hz or higher.  

The examiner found that the Veteran's hearing loss (identified by a speech recognition score of 92 percent in the right ear when considering a hearing loss disability for VA purposes) was not as likely as not service-related.  The examiner reasoned that the hearing test from enlistment revealed normal hearing in the right ear in all frequencies and revealed normal hearing at all frequencies in the left ear with the exception of a moderate hearing loss at 500 Hz.  However, the examiner noted that 500 Hz is not a frequency that is typically affected by noise exposure.  The examiner further noted that although the separation examination was conducted using a whispered voice test, the Veteran's hearing was examined approximately one month prior to discharge in July 1975 and all frequencies were normal at that time.  Further there were no significant threshold shifts when comparing the enlistment exam to the July 1975 exam.  Furthermore, there are no significant threshold shifts when comparing the 1975 exam with the current findings.  

The examiner reviewed the file, noting the Veteran's lengthy post-service work at the railroad which included occupational noise exposure without utilization of hearing protection.  The examiner also noted a history of noise exposure during woodworking without utilization of hearing protection.  

In summary, no significant threshold shifts were shown bilaterally during service or when compared with the present findings.  Moreover, the examiners have opined that the Veteran's hearing loss is related to post-service occupational and recreational noise exposure.  There are no contrary findings that are competent and credible.  Furthermore, even if the VA examiners considered the speech recognition score of 92 percent in the left ear in 1975, the outcome would be the same because the current findings show normal speech recognition in the left ear.  As such, the evidence weighs against the claim and service connection for hearing loss is not warranted.  

ORDER

Service connection for a disability manifested by dizziness, headaches, and /or memory loss is denied.  

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for hearing loss is denied.  


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran asserts that his CAD is secondary to his service-connected dental trauma.  To support his claim, the Veteran submitted June 2014 correspondence from his private doctor, Dr. P, who opined that it is at least as likely as not that the Veteran's in-service dental trauma led to his current anterior dental disease.  Dr. P noted that his teeth were restored with crowns that were now deteriorating.  According to Dr. P, this deterioration led to dental decay at the margins of the crowns and periodontal disease in the gum tissues of the front teeth.  Dr. P opined that his current periodontal disease is a likely contributing factor to the coronary artery disease.  

The Board does not currently have jurisdiction to address the claim of service connection for periodontal disease claimed as secondary to his in-service dental trauma.  As such, the matter is referred to the AOJ for appropriate action.  Because the claim of service connection for CAD is now inextricably intertwined with the claim of service connection for periodontal disease, the matter of service connection for CAD must be deferred pending the outcome of the claim of service connection for periodontal disease.  

The Veteran also asserts that he has depression either directly related to his service, or as secondary to his current medical condition.  This makes the claim inextricably intertwined with the pending CAD claim.

Accordingly, the case is REMANDED for the following action:

After adjudicating the claim of service connection for periodontal disease claimed as secondary to the in-service dental trauma, and after any additional development deemed appropriate, readjudicate the claims of service connection for CAD and depression, to include as secondary to the Veteran's current medical condition.  If the disposition of the claim remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


